Case 7:20-cv-00484-JPJ-PMS Document 8 Filed 10/08/20 Page 1 of 1 Pageid#: 92


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 STEPHEN LAMARCK ROBERTS,                          Civil Action No. 7:20-cv-00484
      Plaintiff,
                                                   OPINION
 v.
                                                   By: James P. Jones
 MARK ENGELKE, et al,                              United States District Judge
     Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered August 18, 2020, the court directed plaintiff to submit within 20 days from the

date of the order the inmate account statement for the month of July, 2020 in order to continue

the process of applying to proceed without prepayment of the filing fee. On August 31, 2020,

plaintiff filed and was granted an extension of time to September 30, 2020 to submit the required

statement. Plaintiff was advised that a failure to comply would result in dismissal of this action

without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This 8th day of October, 2020.



                                                      /s/James P. Jones
                                                      United States District Judge
